            Case 1:21-cv-06119-LTS Document 4 Filed 07/26/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SOLOMON HUNT,
                            Plaintiff,
                                                                        21-CV-6119 (LTS)
                     -against-
                                                                    ORDER OF DISMISSAL
PRITCHARD IND.,
                            Defendant.


LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction. He asserts claims arising out of a “bad work environment” that he endured during

2003-2005. By order dated July 19, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis.

                                     STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
            Case 1:21-cv-06119-LTS Document 4 Filed 07/26/21 Page 2 of 6




to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff Solomon Hunt brings this suit against his former employer, Pritchard Industries.

Plaintiff filed two prior suits arising out of his employment with Pritchard Industries: one against

his employer, Hunt v. Pritchard Ind., ECF 1:07-CV-00747, 2 (AJP) (S.D.N.Y.), and one against

the union, Hunt v. 32 BJ, ECF 1:07-CV-1382, 2 (JSR) (AJP) (S.D.N.Y.). The suits were

consolidated for all purposes. 1




        1
         More recently, Plaintiff filed a suit in which he alleged that a store in Queens sold him a
scooter battery that exploded. See Hunt v. Scooter Store & Repair, ECF 1:19-CV-0607, 2 (CM)
(S.D.N.Y. Jan. 23, 2019) (transferred to the Eastern District of New York, where it was opened
under docket number 19-CV-00570).


                                                  2
           Case 1:21-cv-06119-LTS Document 4 Filed 07/26/21 Page 3 of 6




       Hunt alleged in his 2007 complaints that both Pritchard Industries and Local 32BJ failed

to promote him, failed to accommodate his disability, retaliated against him, and treated him

unequally in the terms and conditions of his employment based on his race. He received a right-

to-sue letter from the EEOC dated November 27, 2006. Hunt informed the union that he had an

excessive workload, and that his supervisor at Pritchard Industries harassed him. In October

2006, Hunt indicated that he was unable to work due to his medical condition, and the union

recommended that Hunt receive “[t]ermination pay based on his time of service and any accrued

vacation pay owed.”

       By report and recommendation dated July 3, 2007, Magistrate Judge Peck recommended

that the district court grant Local 32BJ’s motion to dismiss Hunt’s Title VII and ADA claims but

allow Hunt’s implicit hybrid section 301/fair representation claim under the Labor Management

Relations Act to proceed against both Pritchard and Local 32BJ. The parties thereafter consented

to the jurisdiction of the Magistrate Judge, and the July 3, 2007 decision was deemed an opinion

and order. Based on a settlement, on September 11, 2007, both actions were dismissed with

prejudice on stipulation of the parties.

       Nearly fourteen years later, on July 16, 2021, Plaintiff filed this complaint invoking the

Court’s federal question jurisdiction. In response to a question on the form complaint asking

which of his federal rights have been violated, Plaintiff writes “civil rights, harassment,

disability, racism.” (ECF 2 at 2.)

       Plaintiff makes the following allegations, without more:

       [T]hreaten me, civil right violation 1-12 months 2003, 2004, 2005, bad work
       environment, I will like to reopen this case. Under lot of stress. Judgment in case.
       like Judge to reconsider it.




                                                  3
              Case 1:21-cv-06119-LTS Document 4 Filed 07/26/21 Page 4 of 6




(Id.) 2

          He indicates that his injuries are that he “hurt neck, back, both hand, both wrist, stress, in

scooter, ect. Racism.” (Id. at 6.) He seeks $5 million or “what [the] court feel is worth.” (Id.)

                                             DISCUSSION

          Plaintiff seeks to assert claims against his former employer, Pritchard Industries, that

arose between 2003 and 2005, more than fifteen years ago. Under the doctrine of claim

preclusion, also known as “res judicata,” a litigant may not bring a new case that includes claims

or defenses that were, or could have been, raised in an earlier case between the same parties if

that case resulted in a judgment on the merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). The

doctrine assures “the finality of judgments, [and] also fosters judicial economy and protects the

parties from vexatious and expensive litigation.” Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d

Cir. 2000)). Claim preclusion generally applies if “(i) an earlier action resulted in an adjudication

on the merits; (ii) that earlier action involved the same counterparty or those in privity with them;

and (iii) the claim sought to be precluded was raised, or could have been raised, in that earlier

action.” Id.

          To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action. See Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001); NLRB v. United Techs. Corp., 706

F.2d 1254, 1260 (2d Cir. 1983) (courts consider whether facts essential to the second suit were

present in the first suit). “A party cannot avoid the preclusive effect of res judicata by asserting a




          2
        All punctuation and spelling is original in the Court’s quotations from Plaintiff’s
complaint.


                                                    4
           Case 1:21-cv-06119-LTS Document 4 Filed 07/26/21 Page 5 of 6




new theory or a different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157

(2d Cir. 2017) (internal quotation marks and citation omitted).

       Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See, e.g.,

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court’s dismissal on

grounds of issue preclusion even though defendant failed to plead that defense, and noting that

“principles of preclusion involve” not only “the rights and interests of the parties,” but also

“important interests of the public and the courts in avoiding repetitive litigation and potentially

inconsistent decisions”); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte

application of collateral estoppel in motion for summary judgment); Salahuddin v. Jones, 992

F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to raise res judicata in [an] answer

does not deprive a court of the power to dismiss a claim on that ground.”).

       The elements of claim preclusion are satisfied here. Plaintiff previously litigated his

claims against Pritchard Industries arising from his employment during the same period. Plaintiff

acknowledges that he has already litigated these claims – noting that he would like to “reopen”

his claims arising from the “bad work environment” and have the judge “reconsider” his claims.

(ECF 2 at 2.) Plaintiff’s claims against Pritchard Industries were dismissed “with prejudice” on

September 11, 2007, Hunt, 1:07-CV-00747, 21, and he cannot bring a new action to relitigate the

same claims.

       The Court therefore dismisses Plaintiff’s complaint, under the doctrine of claim

preclusion, for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii); Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000) (holding that

dismissal for failure to state a claim is appropriate where “it is clear from the face of the




                                                  5
           Case 1:21-cv-06119-LTS Document 4 Filed 07/26/21 Page 6 of 6




complaint, and matters of which the court may take judicial notice, that the plaintiff’s claims are

barred as a matter of law” by claim preclusion).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                         CONCLUSION

       Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is

directed to mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                   6
